

113 HR 3327 IH: To amend the Internal Revenue Code of 1986 to provide an extension of the work opportunity tax credit for veterans.
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3327IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an extension of the work opportunity tax credit for veterans.1.Extension of work opportunity tax credit for veterans(a)In generalSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, 2018, in the case of any qualified veteran) before the period at the end.(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2013.